[Cite as State v. Green, 2019-Ohio-1816.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                       Court of Appeals No. L-18-1065

        Appellee                                    Trial Court No. CR0201703193

v.

Shawn D. Green                                      DECISION AND JUDGMENT

        Appellant                                   Decided: May 10, 2019

                                            *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Dexter L. Phillips, Assistant Prosecuting Attorney, for appellee.

        Lawrence A. Gold, for appellant.

                                            *****

        SINGER, J.

        {¶ 1} Appellant, Shawn Derek Green, appeals from the May 15, 2018 judgment of

the Lucas County Court of Common Pleas, where he was sentenced to six years of

incarceration for aggravated robbery in violation of R.C. 2911.01(A)(1) and (C), a felony

of the first degree. Finding no error, we affirm.
                                       Background

       {¶ 2} On October 5, 2017, appellant was alleged to have accompanied a friend to

commit a robbery, during which he brandished a deadly weapon. Appellant’s friend paid

him for his involvement.

       {¶ 3} On December 19, 2017, appellee, the state of Ohio, indicted appellant for

aggravated robbery in violation of R.C. 2911.01(A) and (C), a felony of the first degree,

and for felonious assault in violation of R.C. 2903.11(A)(1) and (D), a felony of the

second degree.

       {¶ 4} Appellant initially pled not guilty. However, on February 27, 2018, he

withdrew his not-guilty plea and pled guilty to the aggravated robbery. The court

proceeded with its Crim.R. 11 colloquy, found appellant made a knowing, voluntary plea,

and accepted the plea. Appellee dismissed the felonious assault charge in exchange for

the plea. Sentencing was set for May 9, 2018.

       {¶ 5} At the sentencing hearing, the trial court sentenced appellant to six years in

prison for the aggravated robbery. The judgment entry was journalized on May 15, 2018,

and appellant timely appeals.

                                  Assignment of Error

       {¶ 6} Appellant asserts the trial court failed to comply with R.C. 2929.11 and

2929.12, when imposing his six-year prison sentence. Appellee contends the court

considered the necessary criteria in compliance with R.C. 2929.11 and 2929.12.




2.
       {¶ 7} Appellate courts review felony sentences under the standard set forth in R.C.

2953.08(G)(2), which provides that an “appellate court may vacate or modify a felony

sentence on appeal only if it determines by clear and convincing evidence that the record

does not support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” See State v Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002,

59 N.E.3d 1231, ¶ 1.

       {¶ 8} R.C. 2929.11(A) pertinently provides, “[t]he overriding purposes of felony

sentencing are to protect the public from future crime by the offender and others and to

punish the offender using the minimum sanctions.” It follows, “the sentencing court shall

consider the need for incapacitating the offender, deterring the offender and others from

future crime, rehabilitating the offender, and making restitution to the victim of the

offense, the public, or both.” See R.C. 2929.11(A); State v. Craig, 6th Dist. Wood No.

WD-14-061, 2015-Ohio-1479, ¶ 10. A felony sentence, therefore, “shall be reasonably

calculated to achieve the two overriding purposes * * * set forth in [R.C. 2929.11(A)],

commensurate with and not demeaning to the seriousness of the offender’s conduct and

its impact upon the victim, and consistent with sentences imposed for similar crimes

committed by similar offenders.” See R.C. 2929.11(B); Craig.

       {¶ 9} R.C. 2929.12(A) pertinently provides, “a court that imposes a sentence

under this chapter upon an offender for a felony has discretion to determine the most

effective way to comply with the purposes and principles of sentencing.” In this

determination, “R.C. 2929.12 provides a non-exhaustive list of factors the court must




3.
consider in determining the relative seriousness of the underlying crime and the

likelihood that the defendant will commit another offense in the future.” State v.

Kronenberg, 8th Dist. Cuyahoga No. 101403, 2015-Ohio-1020, ¶ 26. “The factors

include: (1) the physical, psychological, and economic harm suffered by the victim,

(2) the defendant’s prior criminal record, (3) whether the defendant shows any remorse,

and (4) any other relevant factors.” Id.

       {¶ 10} A sentencing court is not required to use specific language or make specific

findings to demonstrate that it considered the applicable sentencing criteria under R.C.

2929.11 and 2929.12. See State v. Arnett, 88 Ohio St. 3d 208, 215, 724 N.E.2d 793

(2000).

       {¶ 11} At the sentencing hearing in this case, the trial court elaborated on the

criteria it considered, as follows:

              The defendant having been convicted of the offense of aggravated

       robbery, in violation of Revised Code Section 2911.01(A)(1) and (C), a

       felony of the first degree, the Court having conducted a hearing pursuant

       to 2929.19, having afforded the defendant and counsel rights to make

       statements pursuant to Criminal Rule 32(A)(1), as well as having

       considered the principles and purposes of sentencing set forth in 2929.11,

       it will be the order of the Court the defendant be sentenced to the Ohio

       Department of Rehabilitation & Corrections for a period of six years, until

       released according to law, and is ordered to pay the costs of prosecution.




4.
       {¶ 12} Additionally, the May 15, 2018 sentencing journal entry states: “The court

has considered the record, oral statements, any victim impact statement and presentence

report prepared, as well as the principles and purposes of sentencing under R.C. 2929.11,

and has balanced the seriousness, recidivism and other relevant factors under R.C.

2929.12.”

       {¶ 13} Based on the statements made at sentencing and in the sentencing entry, we

hold the trial court considered the relevant sentencing criteria and complied with R.C.

2929.11 and 2929.12. Appellant fails to show by clear and convincing evidence that the

record does not support the trial court’s findings under relevant statutes or that his

sentence is otherwise contrary to law.

       {¶ 14} Accordingly, appellant’s sole assignment of error is not well-taken.

                                         Conclusion

       {¶ 15} The May 15, 2018 judgment of the Lucas County Court of Common Pleas

is affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                         Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




5.
                                                                     State v. Green
                                                                     C.A. No. L-18-1065




Arlene Singer, J.                             _______________________________
                                                          JUDGE
Thomas J. Osowik, J.
                                              _______________________________
Christine E. Mayle, P.J.                                  JUDGE
CONCUR.
                                              _______________________________
                                                          JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




6.